741 N.W.2d 320 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Harry Jacob WALTON, Defendant-Appellant.
Docket No. 134470. COA No. 276161.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the June 20, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted of: (1) whether the defendant was denied the effective assistance of counsel due to his attorney's failure to object when the Oakland Circuit Court did not sentence the defendant pursuant to the legislative sentencing guidelines, MCL 777.1, et seq., and (2) whether the defendant is entitled to postappeal relief under MCR 6.501 et seq. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.